Citation Nr: 1436338	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  11-25 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for irritable bowel syndrome (IBS) with gastroesophageal reflux disease (GERD).

2.  Entitlement to a compensable initial rating for bilateral hearing loss.

3.  Entitlement to a compensable initial rating prior to September 20, 2011, and in excess of 10 percent from September 20, 2011, for carpal tunnel syndrome of the right upper extremity.

4.  Entitlement to a compensable initial rating prior to September 20, 2011, and in excess of 10 percent from September 20, 2011, for carpal tunnel syndrome of the left upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from February 1985 to December 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the VA Regional Office (RO) in Cleveland, Ohio.

The issue of an initial rating in excess of 10 percent for IBS with GERD being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Audiometric testing reveals no worse than Level I hearing acuity in each of the Veteran's ears.

2.  The carpal tunnel syndrome of the right upper extremity has resulted in mild incomplete paralysis since the award of service connection, but has not resulted in moderate incomplete paralysis.

3.  The carpal tunnel syndrome of the left upper extremity has resulted in mild incomplete paralysis since the award of service connection, but has not resulted in moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.85, 4.86 Diagnostic Code (DC) 6100 (2013).

2.  Prior to September 20, 2011, the criteria for an initial 10 percent rating, but no higher, for carpal tunnel syndrome of the right upper extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a Diagnostic Code (DC) 8515 (2013).

3.  From September 20, 2011, the criteria for a rating in excess of 10 percent for carpal tunnel syndrome of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a Diagnostic Code (DC) 8515 (2013).

4.  Prior to September 20, 2011, the criteria for an initial 10 percent rating, but no higher, for carpal tunnel syndrome of the left upper extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a Diagnostic Code (DC) 8515 (2013).

5.  From September 20, 2011, the criteria for a rating in excess of 10 percent for carpal tunnel syndrome of the left upper extremity have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a Diagnostic Code (DC) 8515 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in a letter dated in May 2010 regarding the type of evidence necessary to establish his claims.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's claims for higher initial ratings arise from his disagreement with the initial ratings following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the letter informed the Veteran of the criteria for assigning a disability rating.  See Dingess/Hartman, 19 Vet. App. 473.

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, and also secured examinations in furtherance of his claims.  Pertinent VA examinations were obtained in May 2010, June 2010, and January 2013.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

A distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

	A.  Bilateral Hearing Loss 

Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Examinations are conducted using the controlled speech discrimination tests together with the results of the puretone audiometry test.  See 38 C.F.R. § 4.85.

The results are then analyzed using tables contained in 38 C.F.R. § 4.85, DC 6100.  "Puretone threshold average,'' as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  The appropriate rating is then determined by finding the intersection point for the two Roman numeral designations using Table VII.

For exceptional patterns of hearing impairment, 38 C.F.R. § 4.86 provides as follows: (a) When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. (b) When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

The average puretone hearing loss on a VA examination in June 2010 was 20 decibels in the right ear and 33 decibels in the left ear.  Speech recognition scores using the Maryland CNC word lists were 92 percent in both ears.  The Veteran's disability had significant effects on his occupation due to hearing difficulty.  He reported that he needed people to repeat themselves and he had difficulty hearing in meetings.  Pursuant to 38 C.F.R. 4.85, Table VI with regards to the Veteran's right ear, his puretone threshold average and speech discrimination score received a numeric designation of Level I.  Turning to the Veteran's left ear, the foregoing puretone threshold average and speech discrimination score also received a numeric designation of Level I.  Applying the numeric designations to 38 C.F.R. 4.85, Table VII, the Veteran was entitled to a zero percent or noncompensable rating under DC 6100.  Therefore, an initial compensable rating is not warranted based on these results.  

In his September 2011 substantive appeal, the Veteran reported that he could not hear well enough out of his right ear to answer a phone call using that ear.  He reported that his disability affected daily conversations with individuals and that he had to turn his left ear in the direction of the individual he was having a conversation with to accurately he what they were saying.  

The average puretone hearing loss on a VA examination in January 2013 was 36 decibels in the right ear and 21 decibels in the left ear.  Speech recognition scores using the Maryland CNC word lists were 96 percent in the right ear and 100 percent in the left ear.  An exceptional pattern of hearing loss was not shown.  The Veteran's disability impacted his ordinary conditions of daily life, including ability to work.  He reported that he could not hear his house alarm beep during arming and he could not hear during phone conversations.  Pursuant to 38 C.F.R. 4.85, Table VI with regards to the Veteran's right ear, his puretone threshold average and speech discrimination score received a numeric designation of Level I.  Turning to the Veteran's left ear, the foregoing puretone threshold average and speech discrimination score also received a numeric designation of Level 1.  Applying the numeric designations to 38 C.F.R. 4.85, Table VII, the Veteran was entitled to a zero percent or noncompensable rating under DC 6100.  Therefore, an initial compensable rating is not warranted based on these results.

Here, the Veteran has been assigned a zero percent or noncompensable rating since the award of service connection.  For the reasons set forth above, the evidence does not show that he is entitled to a compensable at any time since the award of service connection based on the standard rating criteria.  38 C.F.R. § 4.85, DC 6100.  Therefore, his initial rating claim is denied.

The above determination is based upon consideration of applicable rating provisions.  In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2013).  The Court also noted, however, that, even if an audiologist's description of the functional effects of the Veteran's hearing loss disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.

In this case, the Veteran reported functional impairment at both VA examinations.  The examination reports clearly reflect the Veteran's reports of how his bilateral hearing loss effects his occupational functioning and daily activities.  As the examinations addressed the functional impairment of the Veteran's bilateral hearing loss, and as the Veteran has not demonstrated any prejudice caused by a deficiency in any examination, the Board reiterates that the evidence does not support a finding of a compensable rating at any time during this appeal.  The evidence does not show that the Veteran's bilateral hearing loss has resulted in marked interference with employment or activities of daily life.  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's bilateral hearing loss warrants a compensable initial rating.  The Board finds, therefore, that the evidence of record does not support the criteria required for an increased schedular rating at any time during this appeal.  

	B.  Bilateral Carpal Tunnel Syndrome

The Veteran's bilateral carpal tunnel syndrome is rated as zero percent or noncompensably disabling prior to September 20, 2011, and as 10 percent disabling from September 20, 2011, for each arm under 38 C.F.R. § 4.124a, DCs 8599-8515, which evaluates impairment from paralysis of the median nerve.  The Veteran is right-handed; consequently the ratings for the major arm apply to his right upper extremity while the ratings for the minor arm apply to his left upper extremity.

Pursuant to DC 8515, mild incomplete paralysis warrants a 10 percent rating for both arms.  38 C.F.R. § 4.124a, DC 8515 (2013).  Moderate incomplete paralysis warrants a 30 percent rating for the major arm and a 20 percent rating for the minor arm.  Id.  Severe incomplete paralysis warrants a 50 percent rating for the major arm and a 40 percent rating for the minor arm.  Id.  Complete paralysis consisting of the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances warrants a 70 percent rating for the major arm and a 60 percent rating for the minor arm.  Id.

A note accompanying the rating criteria says, in part, that the term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

The Veteran was afforded a VA examination in May 2010.  His main complaint was pain, weakness, and fatigability.  He reported that bracing did not help.  Onset was with activity, fine dexterity, as well as twisting actions, caused muscle pain, soreness, and burning in his hands as well as his wrists.  He also stated that there was radiation up his forearm up to his elbow with specific activities.  He reported that that was pretty much constant with increasing pain with activity.  Right then, the pain was up to two out of ten (2/10) bilaterally.  Positive factors which increased included twisting, writing, driving greater than 30 minutes, and using his hands, for instance for massaging his wife's neck; he could not do that without pain.  He had daily flare-ups where it went to 8-9/10 and that lasted for about 20 to 30 minutes.  At that point in time, he lost grip due to the pain.

Examination revealed no alignment, deformity was normal.  On palpation, he had pain dorsally and volar aspect, none radially over ulnar area.  Flexion was to 70 degrees; extension to 60 degrees; radial deviation to 20 degrees; and ulnar deviation to 45 degrees bilaterally.  There was pain with extension; he stated that was when the pain went up to his elbow along his forearm.  He did have some weakness approximately 4/5 with extension of his wrist.  Intrinsic and extrinsic muscles were normal.  He had positive CMC grind bilaterally; negative Finkelstein bilaterally; and negative Phalen and Tinel.

In his November 2010 notice of disagreement, he reported that his hands caused him pain everyday with use.  In his September 2011 substantive appeal, he reported that the pain affected his daily life to the extent that he had to take a break when performing the simplest of tasks, such as writing a letter.  The pain was so great that his hands had a burning sensation, pain, numbness, and he lost gripping power in his hands.  

At a January 2013 VA examination, the Veteran reported having stiffness and pain in both hands that was daily.  He stated that pain was worse with activities that required gripping.  He stated that at times he would lose his grip and his hands would become weak.  The Veteran had mild intermittent pain and mild paresthesias and/or dysesthesias.  Muscle strength was 5/5 throughout his bilateral upper extremities.  There was no muscle atrophy.  Deep tendon reflexes were normal bilaterally of 2+ throughout his bilateral upper extremities.  Sensory examination was normal throughout his bilateral upper extremities.  There were no trophic changes.  Tinel's sign was negative.  The examiner opined that the peripheral nerves in the Veteran's upper extremities were all normal.  No assistive devices were used.  The Veteran had scars from surgery on his left wrist that were not painful, unstable, or were greater than 39 square centimeters.  The Veteran had positive Phalen's sign bilaterally, otherwise the examiner opined wrist examination was normal.  He had mild paresthesia and pain of the bilateral wrists.  Sensation and motor examination were normal.

Based on a review of the evidence, the Board concludes that the currently assigned 10 percent ratings for each upper extremity are warranted from the date of service connection and ratings in excess of 10 percent are not warranted at any time during this appeal.  In this case, the symptoms reported at both VA examinations show that the Veteran's bilateral carpal tunnel syndrome approximates mild incomplete paralysis.  The findings shown on examination and reported by the Veteran do not approximate moderate incomplete paralysis warranting a 30 percent rating for the right upper extremity and a 20 percent rating for the left upper extremity.  

In this case, the Veteran's symptoms are mostly sensory, with slight weakness shown at the May 2010 examination with muscle strength of 4/5.  However, the Veteran was shown to have normal strength of 5/5 in 2013.  No atrophy was shown at either examination.  The January 2013 examiner opined that the Veteran's pain and paresthesias and/or dysesthesias were mild, consistent with 10 percent ratings.  Furthermore, the January 2013 examiner also opined that all of the Veteran's nerves in his bilateral upper extremities were normal.  Additionally, the Veteran's deep tendon reflexes were normal in 2013 and his ranges of motion in May 2010 were normal for flexion, ulnar deviation and radial deviation.  See 38 C.F.R. § 4.71a, Plate I (2013).  Although his extension was reduced from 80 degrees to 60 degrees, even with that decrease of motion, considering the other findings as discussed above, such limitation does not equate to moderate incomplete paralysis of either upper extremity.

In light of the foregoing, the Board is unable to conclude that the carpal tunnel syndrome of the Veteran's bilateral upper extremities approximates moderate incomplete paralysis.  No medical professional has provided any opinion indicating that the Veteran's symptomatology is best characterized as moderate incomplete paralysis.  

The Board has also considered whether the Veteran is entitled to a separate rating for the surgical scar on his left wrist.  However, the examinations and the Veteran's own statements fail to show that a compensable rating is warranted under any of the applicable rating criteria.  Therefore, a separate rating for the scar is not warranted.  38 C.F.R. § 4.118, DCs 7801, 7802, 7804, 7805 (2013).  

In finding that higher ratings are not warranted, the Board acknowledges the Veteran's reported impairments in his notice of disagreement and substantive appeal. However, even with considering his subjective complaints, the objective findings as shown on examinations does not indicate that the Veteran's carpal tunnel syndrome of the bilateral upper extremities results in moderate incomplete paralysis as discussed above. 

For these reasons, the Board finds that the criteria for initial ratings of 10 percent, but no higher, for each upper extremity have been met since the award of service connection; however, ratings in excess of 10 percent for carpal tunnel syndrome of the right and left upper extremities have not been met.


	C.  Extraschedular Consideration

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's bilateral hearing loss and bilateral carpal tunnel syndrome symptoms and disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disabilities.  The evidence does not show that the Veteran's bilateral hearing loss and bilateral carpal tunnel syndrome disabilities have resulted in interference with employment or activities of daily life which would warrant increased ratings for these disabilities.  

Moreover, as the Veteran has not contended, nor does the evidence show that these disabilities render him unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).



ORDER

Entitlement to a compensable initial rating for bilateral hearing loss is denied.

Prior to September 20, 2011, an initial rating of 10 percent for carpal tunnel syndrome of the right upper extremity is granted, subject to the law and regulations governing the payment of monetary benefits.

From September 20, 2011, a rating in excess of 10 percent for carpal tunnel syndrome of the right upper extremity is denied.

Prior to September 20, 2011, an initial rating of 10 percent for carpal tunnel syndrome of the left upper extremity is granted, subject to the law and regulations governing the payment of monetary benefits.

From September 20, 2011, a rating in excess of 10 percent for carpal tunnel syndrome of the left upper extremity is denied.


REMAND

Regrettably, a remand is necessary for the issue remaining on appeal.  At a January 2013 VA examination, the Veteran reported having seen a private gastroenterologist for his IBS.  As these records have not been obtained, a remand is necessary to obtain those treatment records.  Additionally, although the Veteran's gastrointestinal disability includes GERD, the January 2013 examiner only completed a disability questionnaire for IBS.  On remand, the Veteran should be afforded a VA examination to determine the current severity of his GERD.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the private gastroenterologist mentioned in January 2013 and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, accord the Veteran an appropriate VA examination to determine the severity of his service-connected GERD.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

All pertinent manifestations associated with the GERD should be annotated in the examination report.  Specifically, the examiner should discuss the presence, or absence, of any associated epigastric distress; dysphagia; pyrosis; regurgitation; substernal, arm, or shoulder pain; vomiting; weight loss; hematemesis or melena; and anemia.  Also, the examiner should express an opinion as to the extent of any impairment of health associated with the Veteran's GERD.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issue remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


